Filed 11/18/22 In re Giselle S. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re GISELLE S., a Person                                   B316883
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 21CCJP04251A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

RASHAD S.,

         Defendant and Appellant.
     APPEAL from orders of the Superior Court of Los Angeles
County. Stephen C. Marpet, Judge Pro Tempore. Affirmed.

      Jesse Frederic Rodriguez, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.

                              ******
       Rashad S. (father) appeals from the juvenile
court’s jurisdictional and dispositional orders in dependency
proceedings for his eight-year-old daughter. For the first time on
appeal, he argues that the juvenile court lacked jurisdiction
under the Uniform Child Custody Jurisdiction and Enforcement
Act (the Act) (Fam. Code, § 3400 et seq.).1 Because the juvenile
court did not prejudicially err, we affirm the orders.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    Birth of Giselle
       In August 2014, Giselle S. was born to Salena H. (mother)
and father, in Baltimore, Maryland.
       B.    Mother flees with Giselle
       Mother and father have a tumultuous relationship. They
lived together in Maryland for approximately one month while
mother was pregnant, but separated because father was
physically abusive to mother.

1     All further statutory references are to the Family Code
unless otherwise indicated.




                                2
      In early 2016, when Giselle was about 18 months old,
mother fled with Giselle to Florida. When father showed up in
Florida, mother fled with Giselle to Colorado.
      C.     Florida family court proceedings
      In September 2017, while mother was still in Colorado with
Giselle, father filed for custody of Giselle in Florida state court.
When mother did not respond to the filing, the Florida court
issued a “default[]” judgment awarding father “sole parental
responsibility” over Giselle.
      D.     Family moves to California in June 2020
      In September 2018, father went to Colorado, obtained
custody of Giselle and moved to Los Angeles, California with her.
Mother went back to Maryland. In November 2018, father
allowed mother to come to Los Angeles to visit Giselle because
“he didn’t want the full custody” and “mother was the only person
Giselle loves and had a connection with.”
      In January 2019, father admitted he used a belt to “beat”
Giselle for lying. Following an investigation conducted by the Los
Angeles Department of Children and Family Services (the
Department), father was educated on child abuse laws and it was
recommended that he not physically discipline Giselle.
       At some point thereafter, father allowed Giselle to live
with the paternal grandmother in Maryland, which enabled
mother to have frequent contact with Giselle. In early 2020,
when mother got sick and was hospitalized, father brought
Giselle from Maryland to Los Angeles.
      Mother moved to Los Angeles in June 2020, and she and
father agreed to share custody of Giselle.
      E.     California family court proceedings
      In early August 2021, mother discovered bruises on




                                 3
Giselle’s legs, which Giselle stated came from father hitting her
with a belt buckle. On August 9, 2021, mother filed for full
custody of Giselle and a restraining order against father in the
California family court. On August 20, 2021, the California
family court granted the request for a restraining order, awarded
mother sole legal and physical custody of Giselle, and granted
father Facetime visits. Children’s Hospital Los Angeles
conducted a child abuse evaluation and, on August 30, 2021,
concluded the findings were “consistent with physical abuse and
the history [was] concerning for neglect and emotional abuse.”
II.    Procedural Background
       A.      Petition and detention
       On September 9, 2021, the Department filed a petition
asking the juvenile court to exert dependency jurisdiction over
Giselle based on (1) father’s physical abuse of Giselle, which
included repeatedly striking her legs with a belt buckle on
August 5, 2021, as well as prior incidents of abuse involving the
use of a belt, slapping, and punching, which “endangers
[Giselle’s] physical health, safety, and well-being . . . and places
[her] . . . at risk of serious physical harm, damage, danger, and
physical abuse” (thereby rendering jurisdiction appropriate
under Welfare and Institutions Code section 300, subdivisions (a)
and (b)(1)); and (2) mother’s failure to protect Giselle because she
knew of father’s abuse but nevertheless allowed father to reside
in the home and have unlimited access to Giselle, which
“endangers [Giselle’s] physical health, safety, and well-being . . .
and places [Giselle] . . . at risk of serious physical harm, damage,
[and] physical abuse” (thereby rendering jurisdiction appropriate
under Welfare and Institutions Code section 300, subdivision
(b)(1)).




                                 4
       B.   Department contacts Florida courts
       On August 25, 2021, a Department social worker left a
voicemail for the child welfare agency in Hillsborough County,
Florida, requesting a return call regarding the family’s child
welfare history. On August 31, 2021, the social worker received
an email from the child welfare agency in Hillsborough County,
Florida, which stated, “No Hillsborough County Child Protection
Records. Possible case in Pinellas County, please contact
[telephone numbers] for those records. For a complete check of
child protection[] records in Florida make a request a[t]
myflfamilies.com.” On October 12, 2021, the social worker called
the telephone numbers that had been provided in the email from
the child welfare agency in Florida but did not receive a return
call. The same day, the social worker submitted an “Out of State”
child welfare request form via the myflfamilies.com website. The
social worker then received a confirmation email that stated,
“Thank you, we have received your correspondence. Please
expect a response within [seven to] 10 business days.” No
response was received.
       C.   Jurisdiction and disposition
       On November 16, 2021, the juvenile court held a
jurisdictional and dispositional hearing. The court struck the
allegation seeking to hold mother responsible for allowing father
access to Giselle, reasoning that mother had been trying to flee
from father for years. The court sustained all of the allegations
against father, removed Giselle from father’s custody, and
ordered family reunification services for father and family
maintenance services for mother.
       D.   Appeal
       Father filed this timely appeal.




                               5
                             DISCUSSION
        Father argues that the juvenile court’s order awarding
mother custody of Giselle during the pendency of this juvenile
dependency case implicates the Act, and precludes the court from
exerting jurisdiction over Giselle until it complies with the Act’s
special provisions. We review the meaning of the Act de novo,
any factual findings resolving disputed issues for substantial
evidence, and the application of the Act to undisputed facts de
novo. (Schneer v. Llaurado (2015) 242 Cal.App.4th 1276, 1286;
In re Aiden L. (2017) 16 Cal.App.5th 508, 520 (Aiden L.); In re
Isaiah W. (2016) 1 Cal.5th 1, 9-10.)
        The Act “provides the exclusive means for determining the
proper forum and subject matter jurisdiction for child custody
proceedings involving . . . two states.” (Aiden L., supra, 16
Cal.App.5th at p. 516; A.M. v. Superior Court (2021) 63
Cal.App.5th 343, 349-350 (A.M.).) For these purposes, a juvenile
dependency case qualifies as a child custody proceeding. (In re
J.W. (2020) 53 Cal.App.5th 347, 355.) The Act generally sets up a
“‘first in time’” rule that imbues the first state to make a custody
determination with the authority to continue doing so. (A.M., at
p. 351; In re Marriage of Kent (2019) 35 Cal.App.5th 487, 493
(Kent).) However, the Act nevertheless prescribes a variety of
paths by which a new state (here, California) may acquire
authority to modify the old state’s (here, Florida’s) earlier custody
determination.
        One of those paths is relevant here. Under the Act, a
second state may “modify a child custody determination made by
a court of [the first state] state” if (1) “a court of th[e second] state
has jurisdiction to make an initial determination,” which occurs
when the second state is the child’s “home state . . . on the date of




                                   6
the commencement of the [child custody] proceeding” in this case,
(§§ 3423, 3421, subd. (a)(1)), and (2) “[a] court of th[e second]
state . . . determines that the child[ and] the child’s parents . . .
do not presently reside in the [first] state” (§ 3423, subd. (b); see
also § 3422, subd. (a)(2)). (A.M., supra, 63 Cal.App.5th at p. 351
[explaining this path]; Kent, supra, 35 Cal.App.5th at p. 494; cf.
In re Marriage of Nurie (2009) 176 Cal.App.4th 478, 504 [“[I]t is
not enough that a jurisdiction qualify factually as the child’s
home state for the courts to exercise modification jurisdiction.”].)
The Act defines a child’s “home state” as “the state in which a
child lived with a parent”—that is, was “physical[ly] presen[t]”—
“for at least six consecutive months.” (§ 3402, subd. (g); Aiden L.,
supra, 16 Cal.App.5th at p. 518.)
       The requirements of this path are met here. It is
undisputed that Giselle has been physically present in California
since June 2020. Thus, California was Giselle’s “home state” on
the date that the Department filed this dependency proceeding in
September 2021. It is also undisputed that Giselle, father, and
mother presently reside in California and thus “do not presently
reside” in Florida (Gov. Code, § 244, subd. (b) [“There can only be
one residence.”]); indeed, the record indicates that the last
contact any of them had with Florida was in 2017, when father
acquired the first child custody order through mother’s default.
Admittedly, the juvenile court in this case was not able to make a
determination that Giselle, father, and mother do not live in
Florida, but that is because father raised this issue for the first
time on appeal. However, we—as a California court—have made
a determination on this issue based on the undisputed evidence,
and that suffices; remanding so that the juvenile court can make
the same finding would be an “idle act and ‘a waste of ever-more-




                                  7
scarce judicial resources.’” (People v. Ledbetter (2014) 222
Cal.App.4th 896, 904; In re Dannenberg (2009) 173 Cal.App.4th
237, 256.)
      In light of our analysis, we need not address the parties’
remaining arguments regarding whether the Act’s other paths for
asserting jurisdiction over child custody (such as the path that
requires that the California court contact the Florida court) have
been satisfied.
                          DISPOSITION
      The juvenile court’s jurisdiction findings and disposition
orders are affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT
We concur:



_________________________, P. J.
LUI



_________________________, J.*
BENKE




*      Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                 8